The Opinion of the Court was delivered by Treat, C. J. The plaintiffs by their declaration claim to recover damages for the destruction of certain stacks of grain and hay by reason of a fire set out in the neighborhood by the defendant. The second plea avers, that the land on which the stacks were standing was the freehold of the defendant, and not of the plaintiffs. The Court sustained a demurrer to the plea, and that decision is assigned for error. The plea is no answer to the declaration. The declaration proceeds not on the ground of an injury to the freehold, but for an injury to personal property standing thereon. The plaintiffs may well have been the owners of the personalty, and entitled to damages for its destruction, without having any interest in the realty. The Court committed no error either in giving the fourth instruction asked by the plaintiffs, or in refusing the first instruction asked by the defendant. If the fire was set out by McCawley and Austin in pursuance of the directions of the defendant, he is responsible for all of the consequences resulting from it. Nor can he shift the responsibility by showing that they did not strictly pursue his instructions. If the destruction of the property was caused by his direc=tions, he must compensate the injured party. If the master instructs his servant to do an illegal act, he is liable for the consequences, although the servant in doing the act does not strictly adhere to his commands. Even when the act is lawful, he is .responsible for the manner of its perform-» anee, if done in the course of his employment, and not in wilful violation of his instructions. Johnson v. Barber, (ante, 425.) The bill of exceptions does not purport to contain all of the evidence. We cannot, therefore, pass on the propriety of the finding of the jury, or the decision of the Court refusing to grant a new trial. The judgment of the Circuit Court is affirmed with costs. Judgment affirmed.